           IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MISSOURI
                      SOUTHWESTERN DIVISION
 HARDWOOD LUMBER, INC.,             )
                                    )
                     Plaintiff,     )
               v.                   )
                                    )  No. 3:18-05088-CV-RK
 BREWCO INCORPORATED,               )
                                    )
                     Defendant.     )
                                ORDER
        Before the Court is a motion filed by Plaintiff/Counterclaim Defendant Hardwood Lumber,
Inc. (“Hardwood”) seeking various relief. In particular, Hardwood seeks either judgment on the
pleadings or dismissal of Count II of Defendant/Counterclaim Plaintiff Brewco Incorporated
(“Brewco”)’s counterclaims. Hardwood also seeks to strike, or in the alternative, an order to make
more definite certain affirmative defenses pleaded by Brewco. The motion is fully briefed.
(Docs. 29, 35, 37.) After careful consideration, the motion is DENIED.
                                            Background
        This lawsuit stems from the sale of a saw mill system from Brewco to Hardwood.
Hardwood’s Petition raises the following causes of action against Brewco: breach of implied
warranty of merchantability, breach of implied warranty of fitness for a particular purpose,
negligent misrepresentation, and intentional misrepresentation.        In response to Hardwood’s
Petition, Brewco brings several counterclaims against Hardwood. Relevant for purposes of this
motion, Brewco raises a claim for unjust enrichment in Count II of its counterclaims.
                                             Discussion
   I.      Motion for Judgment on the Pleadings
        “After the pleadings are closed—but early enough not to delay trial—a party may move
for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is appropriate
only when there is no dispute as to any material facts and the moving party is entitled to judgment
as a matter of law, the same standard used to address a motion to dismiss for failure to state a claim
under Rule 12(b)(6)[.]” Ashley County v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009) (internal
quotations and citation omitted).
         Hardwood argues that it is entitled to judgment on the pleadings on Brewco’s Count II for
unjust enrichment because Brewco has admitted and pleaded to an express contract between the
parties. Under Missouri law,1 “[i]f the plaintiff has entered into an express contract for the very
subject matter for which he seeks recovery, unjust enrichment does not apply, for the plaintiff's
rights are limited to the express terms of the contract.” NTD I, LLC v. Alliant Asset Mgmt. Co.,
LLC, 362 F. Supp. 3d 664, 681-82 (E.D. Mo. 2019) (quoting Howard v. Turnbull, 316 S.W.3d
431, 436 (Mo. Ct. App. 2010)) (other citation omitted). However, a party may plead claims in the
alternative as well as inconsistent claims. See Fed. R. Civ. P. 8(d)(2)-(3) (“[a] party may set out 2
or more statements of a claim . . . alternatively” and “[a] party may state as many separate claims
. . . , regardless of consistency.”). “The fact that [Brewco] cannot simultaneously recover damages
for both breach of contract and unjust enrichment does not preclude it from pleading both theories
in its Petition.” S&K Leimkuehler, Inc. v. Barcel USA, LLC, 2018 U.S. Dist. LEXIS 194625 *12
Case No. 4:18-cv-00686-NKL (Nov. 15, 2018). Hardwood does not cite to any governing
authority that supports its entitlement to judgment on the pleadings at this juncture. Therefore,
Hardwood’s motion for judgment on the pleadings as to Brewco’s Count II will be denied.
   II.         Motion to Dismiss for Failure to State a Claim
         For a pleading to state a claim for relief, it must contain a short and plain statement of the
claim showing that the pleader is entitled to relief. Horras v. Am. Capital Strategies, Ltd., 729
F.3d 798, 801 (8th Cir. 2013) (citing FED. R. CIV. P. 8(a)(2)). The complaint must contain facts
sufficient to state a claim that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         In the alternative to Hardwood’s motion for judgment on the pleadings, Hardwood argues
that Brewco’s Count II for Unjust Enrichment fails to state a claim upon which relief can be
granted. “A claim for unjust enrichment has three elements: [(1)] a benefit conferred by a plaintiff
on a defendant; [(2)] the defendant’s appreciation of the fact of the benefit; and [(3)] the acceptance
and retention of the benefit by the defendant in circumstances that would render that retention
inequitable.” Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 854 (8th Cir. 2014) (quoting
Hertz Corp. v. RAKS Hospitality, Inc., 196 S.W.3d 536, 543 (Mo. Ct. App. 2006)).

         1
             The parties do not dispute that Missouri law applies to the state law claims.

                                                        2
           Hardwood maintains that Brewco’s claim fails as to each element. Regarding the first two
elements, Hardwood argues that where the parties bargained for the sale of Brewco’s scrag mill
system, installation, and training, Brewco cannot assert that Hardwood retained a benefit without
paying reasonable value or that Hardwood was enriched at the expense of Brewco. See Howard,
316 S.W.3d at 438 (no recover for unjust enrichment where any benefit was conferred “voluntarily,
deliberately, and without complaint” as bargained for) (“A venture voluntarily entered into, with
known risks and with the expectation of a profit, cannot be compensated for via a claim for unjust
enrichment.”). Regarding the third element of an unjust enrichment claim, Hardwood argues that
Brewco makes no assertion that the scrag mill system was sold to Hardwood under a mistaken
duty, through dutiful intervention, or constraint. See Alliant Asset Mgmt. Co., 362 F. Supp. 3d at
682 (“Unjust retention of benefits only occurs when the benefits were ‘conferred (a) in misreliance
on a right or duty; or (b) through dutiful intervention in another’s affairs; or (c) under constraint.’”)
(quoting Howard, 316 S.W.3d at 436). The Court agrees with Brewco that these arguments go to
the merits of the claim and do not challenge the sufficiency of Brewco’s allegations.
           Finally, Hardwood also argues that Brewco’s Count II fails because an express contract
exists. This argument is rejected for the same reasons as expressed above in Section I. Therefore,
Hardwood’s motion to dismiss Brewco’s Count II for failure to state a claim will be denied.
    III.      Motion to Strike, or in the alternative, Motion to Make More Definite Statement
              Affirmative Defenses
           Affirmative defenses must be pleaded. Fed. R. Civ. P. 8(c). Rule 8 further provides that
defenses to each claim must be stated “in short and plain terms.” Fed. R. Civ. P. 8(b)(1)(A).
Hardwood maintains that the certain affirmative defenses pleaded by Brewco should be stricken
because they do not provide sufficient notice of a specific affirmative defense. In the alternative
to striking the affirmative defenses, Hardwood requests the Court enter an order directing Brewco
to make the affirmative defenses more definite.
           The challenged affirmative defenses are as follows:
                                  FIRST AFFIRMATIVE DEFENSE

           Plaintiff’s Petition fails in whole or part to state a claim against Defendant upon
           which relief can be granted.

                                 SECOND AFFIRMATIVE DEFENSE

           Plaintiff’s claims are barred in whole or in part by reason of Plaintiff’s own conduct.

                                                     3
                               THIRD AFFIRMATIVE DEFENSE

       Defendant relies upon and asserts all the affirmative defenses set forth in Fed. R.
       Civ. P. 8(c)(1), including but not limited to waiver, assumption of risk, estoppel,
       laches, unclean hands, and accord and satisfaction.

                             SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred pursuant to the UCC, MO Rev Stat § 400.1-101 et seq.

(Doc. 24 at 5-6.) Hardwood relies on Garcia v. Salvation Army, 918 F.3d 997 (9th Cir. 2019) for
the proposition that an affirmative defense must be pleaded with enough specificity to give the
plaintiff fair notice of the defense. However, the Eighth Circuit has held that an affirmative defense
“need not be articulated with any rigorous degree of specificity, and is sufficiently raised for
purposes of Rule 8 by its bare assertion.” Zotos v. Lindbergh Sch. Dist., 121 F.3d 356, 361
(8th Cir. 1997) (internal quotation marks omitted) (emphasis in original). Since bare assertions
are all that governing authority requires, Hardwood’s motion to strike, or in the alternative, to
make more definite statement will be denied.
                                            Conclusion
       For the reasons above, Hardwood Lumber’s motion is DENIED.
       IT IS SO ORDERED.
                                                      s/ Roseann A. Ketchmark
                                                      ROSEANN A. KETCHMARK, JUDGE
                                                      UNITED STATES DISTRICT COURT

DATED: August 29, 2019




                                                  4
